Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 07/019/2021 have been fully considered but they are not persuasive. 
Applicant argues that element 8 is a defect inducing part that allows for a crystal defect to be formed and that the defect inducing part is not a nanoparticle.
However, it appears that element 8 has substantially similar dimensions to a nanoparticle. It does not appear that the term nanoparticle in the claim denotes something structural beyond the dimensions inferred (nano-sized). As the dimensions of element 8 appear to be nano-sized (the element 8 is placed in a nano-hole 6; para. 0056-0057), it appears that element 8 meets the limitation of a nanoparticle.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 6, 11, 13-14, 17, 20, is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Usoskin (US 2012/0015814).
Regarding claim 1, 11; Usoskin teaches a superconductor structure (abstract) comprising a substrate (abstract, para. 0018), a superconducting layer disposed above the substrate (para. 0018), a discontinuous compliant material layer within the superconducting layer (para. 0056, 0057, 0063), wherein the compliant material layer comprises nanoparticles having a size of less than about 1-15 nm (para. 0033).
Regarding claim 3, 14, Usoskin teaches that the material layer comprises a ceramic (para. 0022).
Regarding claim 4, 15, the claim recites that property of the material layer is a “high” ductility or “high” fracture toughness. The modifier “high” is broad such that any ductility or fracture toughness contemplated by Usoskin meets this limitation.
Regarding claim 6, 17, Usoskin teaches that the HTS layer is epitaxially formed on the substrate (abstract). Therefore, it appears that the sublayer formed within the HTS layer is also epitaxially deposited as it is part of the HTS layer.
Regarding claim 9, 20, Usoskin teaches that the material layer is within the superconductor layer (para. 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin.
Regarding claim 2 and 12, Usoskin teaches that the particle inclusions have a size of 1-15 nm and the space between the inclusions is typically between 5 and 300 nm (para. 0033, 0035). Therefore, it appears that the disclosure of Usoskin overlaps with the claimed range of the compliant layer covers less than approximately 50% of the surface area of an adjacent layer.

Claim 5, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Cukauskas (H002066).
Usoskin teaches a product as described above in claim 1, but fails to teach that the compliant material layer comprises silver.
Cukauskas teaches a superconductor product (abstract) wherein a discontinuous material layer comprises silver, the material layer is within the superconductor layer for the purpose of providing random array of Josephson junctions throughout the film (col. 2, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the material layer comprising silver in Usoskin in order to provide random array of Josephson junctions throughout the film as taught by Cukauskas.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Huang (US 2009/0233800).
Usoskin teaches a product as described above in claim 1, but fails to teach that an overlayer disposed above the superconductor layer.
Huang, however, teaches a superconductor structure (abstract) wherein a barrier layer (overlayer) is disposed over the superconductor layer (para. 0015) for the purpose of preventing contamination of the superconductor structure (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a barrier layer (overlayer) disposed over the superconductor layer of Usoskin in order to prevent contamination of the superconductor structure as taught by Huang.

Claim 2, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin and Backer.
Regarding claim 2 and 12, Usoskin teaches that the particle inclusions have a size of 1-15 nm and the space between the inclusions is typically between 5 and 300 nm (para. 0033, 0035). Therefore, it appears that the disclosure of Usoskin overlaps with the claimed range of the compliant layer covers less than approximately 50% of the surface area of an adjacent layer.

Claim 5, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Backer and Cukauskas (H002066).
Usoskin teaches a product as described above in claim 1, but fails to teach that the compliant material layer comprises silver.
Cukauskas teaches a superconductor product (abstract) wherein a discontinuous material layer comprises silver, the material layer is within the superconductor layer for the purpose of providing random array of Josephson junctions throughout the film (col. 2, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the material layer comprising silver in Usoskin in order to provide random array of Josephson junctions throughout the film as taught by Cukauskas.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Backer and Huang (US 2009/0233800).
Usoskin teaches a product as described above in claim 1, but fails to teach that an overlayer disposed above the superconductor layer.
Huang, however, teaches a superconductor structure (abstract) wherein a barrier layer (overlayer) is disposed over the superconductor layer (para. 0015) for the purpose of preventing contamination of the superconductor structure (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a barrier layer (overlayer) disposed over the superconductor layer of Usoskin in order to prevent contamination of the superconductor structure as taught by Huang.

Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crisan (“Sputtered nanodots: A costless method for inducing effective pinning centers…”) in view of Matsumoto (US 2006/0258539).
Crisan teaches a superconductor structure (abstract) comprising a substrate, a superconducting layer disposed above the substrate, a discontinuous compliant material array disposed between the substrate and the superconductor material (abstract) and the nanodots are irregularly distributed (page 4547, second column).
Regarding claim 18, Crisan fails to teach that the compliant material is disposed within the substrate.
Matsumoto, however, a superconducting film (abstract) wherein nanoparticles are introduced into a groove in the substrate (within the substrate) for the purpose of providing quantized flux lines in the superconductor layer that are efficiently pinned (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art to provide nanoparticles are introduced into a groove in the substrate (within the substrate) of Crisan in order to provide quantized flux lines in the superconductor layer that are efficiently pinned as taught by Matsumoto.

Claim 29, 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usoskin (US 2012/0015814) in view of Rupich (US 2005/0159298).
Usoskin teaches a product as described above in claim 1, but fails to teach that the nanoparticle is aluminum oxide.
Rupich, however, teaches a superconductor with pinning nanoparticles therein (abstract, 0009) wherein the nanoparticle is aluminum oxide (claim 48).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the nanoparticle of Rupich as aluminum oxide in order to provide a nanoparticle known in the art as taught by Rupich.

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crisan (“Sputtered nanodots: A costless method for inducing effective pinning centers…”) in view of Matsumoto (US 2006/0258539) in view of either one of Rupich (US 2005/0159298) or Nagaishi (US 2015/0105261).
Crisan teaches a product as described above in claim 1, but fails to teach that the nanoparticle is aluminum oxide.
Rupich, however, teaches a superconductor with pinning nanoparticles therein (abstract, 0009) wherein the nanoparticle is aluminum oxide (claim 48).
Nagaishi, however, teaches a superconductor with pinning nanoparticles (abstract) wherein the nanoparticles include titanium nitride (para. 0026)
Therefore, it would have been obvious to one of ordinary skill in the art to provide the nanoparticle of Rupich as aluminum oxide or titanium nitride in order to provide a nanoparticle compatible with superconductors known in the art as taught by Rupich or Nagaishi, respectively.
Allowable Subject Matter
Claim 7 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735